Citation Nr: 1541034	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for small internal hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for left wrist carpal tunnel syndrome.

3.  Entitlement to a compensable rating for status-post mastectomy for gynecomastia of the right breast with right breast scars and right nipple pain.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

(The issues of entitlement to an increased rating for lumbar spine degenerative disc disease as of August 9, 2011, and an effective date prior to June 18, 2014 for the assignment of a 30 percent rating for radiculopathy of the left lower extremity will be addressed in a separate decision).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1977 to January 1981 in the Navy and from October 1984 to December 2000 in the Air Force.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and May 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

Additionally, in an April 2015 rating decision, the agency of original jurisdiction (AOJ) denied the Veteran's claims for increased ratings for left wrist carpal tunnel syndrome and status-post mastectomy for gynecomastia.  The Veteran subsequently filed a notice of disagreement in May 2015.   However, a statement of the case as to these claims has not yet been issued and, as such, these claims are addressed in the remand portion below.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, such was originally adjudicated by the AOJ as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

The Board notes that, subsequent to the issuance of the June 2012 statements of the case, additional evidence was added to the record, to include VA treatment records dated through February 2015 and a February 2015 VA rectum Disability Benefits Questionnaire (DBQ) report.  The Veteran waived initial AOJ consideration of this evidence at this July 2015 hearing.  38 C.F.R. § 20.1304(c) (2015).  In addition, subsequent to this hearing, the Veteran submitted additional evidence to VA, to include a statement from his coworker.  This evidence was submitted without a waiver of initial AOJ consideration.  However, as his claims are being remanded, the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.   

The issue of entitlement to an increased rating for radiculopathy of the left lower extremity was raised by the Veteran in an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) received in July 2015.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The United States Court of Appeals for Veterans Claims has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Veteran was last afforded a VA examination to determine the severity of his small internal hemorrhoids in February 2015, although the examination report indicates that the Veteran had declined a rectal examination at such time.   The Board finds that an additional examination is necessary as the Veteran alleged worsening symptoms since his last VA examination.  During the July 2015 hearing, the Veteran testified that that he experienced recurring bleeding, burning, itching and constipation.  He testified at his July 2015 hearing that he had declined a physical examination at his last VA examination as his hemorrhoids were flaring up.  It also appears that the February 2015 VA examination referenced a complete blood count (CBC) test that was conducted in August 2014; however, the examiner did not indicate whether the Veteran suffered from anemia.  The Board notes that a May 2012 VA treatment note indicated that the Veteran had developed anemia in May 2011, although the cause of this anemia was not specified.  Furthermore, the Veteran has alleged experiencing constipation and difficulty with bowel movements; however, it is unclear whether he has bowel or colon impairment related to his hemorrhoids.  

In light of these allegations of worsening symptoms, and the deficiencies in the February 2015 VA examination, the Board finds that a remand is required in order to afford the Veteran's a contemporaneous VA examination so as to determine his current level of impairment with regard to his small internal hemorrhoids.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As relevant to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

The Veteran has alleged that he suffers from an acquired psychiatric disorder as a result of his service.  Specifically, he contends that he witnessed another sailor burned after a helicopter tire blew out while aboard the U.S.S. Eisenhower sometime in 1979.  He also alleged being impacted by the deaths of several fellow service members in an August 2015 Statement in Support of Claim for Service Connection for Post-traumatic Stress Disorder (VA Form 21-0781), including the death of one of his best friends from a fall in approximately 1990.  In this regard, the Board notes that, while the Veteran dated such form in August 2014, it is clear that such was received in August 2015.  While a May 2010 VA Memorandum made a formal finding as to a lack of information required to verify stressors in connection with a PTSD claim, such findings did not consider the Veteran's currently reported stressors.  The AOJ should therefore attempt to verify such stressors with any appropriate source, to include the United States Army and Joint Services Records Research Center (JSRRC).

Furthermore, the Board notes that service treatment records reflect the Veteran's complaints of intermittent lack of concentration and not being able to recall numbers in correct sequence in August 1995 with "stress management" recommended.  The Veteran also appears to have undergone family or marital counseling for several months in 1999.  Post-service treatment records reflect a diagnosis of "some symptoms of PTSD, no diag[nosis] with given [history]" in July 2006 as well as complaints of sleep disturbances in March 2003.  An April 2014 VA treatment note reflected an impression of depressive disorder secondary to another medical condition/chronic pain; no other information was provided.  The record otherwise contains no probative opinion as to the etiology of the claimed acquired psychiatric disorder.  In light of the deficiencies detailed above, a VA examination should be conducted to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.

Additionally, based on the notation in the April 2014 VA treatment record that the Veteran's depressive disorder is secondary to another condition/chronic pain and the Veteran is service-connected for numerous physical disabilities, an opinion regarding secondary service connection should be obtained.  Also, the Veteran should be provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for an acquired psychiatric disorder.   

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from May 2012 to the present from the Bay Pines VA Healthcare System (HCS) and Ft. Myers VA Outpatient Clinic (OPC) should be obtained for consideration in the Veteran's appeals.

With respect to the increased rating claims for left wrist carpal tunnel syndrome and status-post mastectomy for gynecomastia, the AOJ denied these claims in an April 2015 rating decision.  Thereafter, in May 2015, the Veteran entered a notice of disagreement as to these denials.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).   However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement to increased ratings for left wrist carpal tunnel syndrome and status-post mastectomy for gynecomastia.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his service-connected disabilities.  

3.  Obtain the Veteran's VA treatment records dated from February 2015 until the present from the Ft. Myers Outpatient Clinic and Bay Pines VA Healthcare System.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
 
4.  The AOJ should attempt to verify the Veteran's alleged stressors with any appropriate source, to include JSRRC. In this regard, the AOJ should review the file and prepare a summary of the Veteran's claimed stressors to include witnessing the burn injury of a sailor aboard the U.S.S. Eisenhower in 1979, the death of another airman from a fall at Travis Air Force Base in 1990, the suicide of an airman assigned to Travis Air Force Base in 1995, and the homicide of another airman assigned to Travis Air Force Base in 1995.  These stressors are detailed in the Veteran's July 2015 hearing testimony and the August 2015 VA Form 21-0781.

Any response should be documented in the record. 

5.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his small internal hemorrhoids.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service connected small internal hemorrhoids, to include whether such are large or thrombotic, irreducible, and/or result in excessive redundant tissue, persistent bleeding, secondary anemia, and/or fissures.  The examiner should also report the frequency of recurrences.  The examiner should specifically indicate whether the Veteran's small internal hemorrhoids resulted in his anemia.

The examiner should also indicate whether the Veteran's hemorrhoids result in any bowel or colon impairment and, if so, the nature and severity of such impairment. 

Finally, the examiner should describe the functional impact the Veteran's hemorrhoids have on his daily life and employment.

The rationale for any opinion offered should be provided.

6.  After completing the above development and all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed acquired psychiatric disorder. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the record, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a) Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  In this regard, while the DSM-5 is being used in clinical settings, for cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis must be in accordance with the DSM-IV.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V)).

b) The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor.  The examiner should consult the file to determine the stressor(s) that the AOJ has verified.  If the examiner does not find that the Veteran meets the DSM-IV's criteria for PTSD, he or she should explain why in detail. 

c) For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is related to the Veteran's military service. 

d) The examiner should also indicate whether the Veteran manifested a psychosis within one year of his discharge from active duty in December 2000 and, if so, should describe the manifestations of such psychosis.  For VA purposes, a 'psychosis' includes a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

e)  For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder is caused OR aggravated by his service-connected disabilities (which include degenerative disc disease of the lumbar spine, radiculopathy of the left and right lower extremities, carpal tunnel syndrome of the bilateral wrists, tinnitus, bilateral hearing loss, allergic rhinitis, small internal hemorrhoids, status-post mastectomy for gynecomastia, onychomycosis, and tinea versicolor).

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




